Name: Commission Regulation (EEC) No 3011/81 of 21 October 1981 amending Regulation (EEC) No 2118/74 laying down detailed rules for the application of the system of reference prices for fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 301 / 18 Official Journal of the European Communities 22. 10 . 81 COMMISSION REGULATION (EEC) No 3011/81 of 21 October 1981 amending Regulation (EEC) No 2118/74 laying down detailed rules for the appli ­ cation of the system of reference prices for fruit and vegetables impact of the European monetary system on the common agricultural policy (4), defined the conversion coefficient to be employed for this purpose ; Whereas reference prices for apples are no longer fixed by variety group ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (*), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 4 of Regulation (EEC) No 211 8/74 (3), as last amended by the Act of Accession of Greece, lists the representative import markets where the rates for imported products are to be assessed ; Whereas, for the United Kingdom, the Liverpool and Glasgow markets no longer have the importance they had at the time they were designated and the London market can alone be considered a representative market for all products imported into that Member State ; whereas the Liverpool and Glasgow markets should therefore be deleted from the list of representa ­ tive markets ; Whereas the amount expressed in units of account should be converted into ECU ; whereas Council Regulation (EEC) No 652/79 of 29 March 1 979 on the Regulation (EEC) No 2118/74 is hereby amended as follows : 1 . In Article 4, 'Liverpool, Glasgow' is deleted. 2. In Article 5 (2), '0-5 u.a./ 100 kg' is replaced by '0-6 ECU/100 kg'. 3 . In the fourth indent of Article 6 (a), 'apples and' are deleted . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2 ) OJ No L 118, 30 , 4. 1981 , p . 1 . (3 ) OJ No L 220, 10 . 8 . 1974, p. 20 . (4) OJ No L 84, 4. 4. 1979, p. 1 .